DETAILED ACTION
	This Office Action is in response to an Amendment, filed 18 April 2022, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 101, have been fully considered and are persuasive. The Examiner respectfully withdraws the previous rejection(s) under 35 USC 101.

Independent Claim 1
Applicant argues the Matsuda reference fails to anticipate at least one limitation in this claim, the limitation(s) reciting:
“transmission step of transmitting the received sensor data to a server apparatus; […] acquiring extracted sensor data from the server apparatus […] the extracted sensor data been obtained by a process of extracting the received sensor data in the server apparatus in accordance with specification by a user wherein the specification includes a time when sensing is performed” (Emphasis added by Applicant).
Applicant’s arguments are based on the premise: i) it is evident that the request and response (notification of storage result) as disclosed by Matsuda do not read on the received sensor data and the extracted sensor data at least because the response (notification of storage result) has not been obtained by a process of extracting the request; ii) it is evident that none of the web content request, the report list transmission request  and the report transmission request, and none of the maintenance report, the maintenance report list and the details of the maintenance report disclosed in Matsuda read on the received sensor data and the extracted sensor data because none of those has been obtained by a process of extracting the web content request, the report list transmission request or the report transmission request; iii) Matsuda fails to disclose “the specification includes time when sensing is performed” because Matsuda only discloses that the user selects a desired maintenance report by pressing one of the link buttons from the maintenance report list of the screen.

Response to arguments i) and ii): The Examiner respectfully disagrees and finds these arguments unpersuasive. Applicant appears to be conflating the above-argued limitations in that the step of transmitting the received sensor data to the server is the same step of acquiring the extracted sensor data (based on a user specification (i.e. query)). The Examiner finds that Matsuda does perform the transmission step (Fig. 16 (s1501-s1502) and Paragraphs [0175]-[0178] describe how the browser requests the web API of the web application server to store the data read from the device 131 by executing a program in JavaScript). Now, the cited portions for the user requesting sensor data [already sent to the server previously] can be any query that results in acquiring the extracted sensor data. The Examiner finds that Matsuda teaches a user-specified query that results in the user acquiring the extracted sensor data (Fig. 17 and Paragraphs [0183]-[0194] provide three examples of a user requesting specific device reports from the web application server 311). The acquired extracted sensor data is perfectly exemplified by the report returned in Fig. 18 of Matsuda that shows extracted sensor data such as toner levels (by percentage), pages printed, error conditions, etc.. Applicant specification in [0041] states “ […] The data acquired here is data extracted based on conditions specified by the user, from among sensor data accumulated in the data server 30. For example, the user can specify which data corresponding to which sensor among the plurality of sensors 21 is to be acquired, a date and time when sensing was performed, or the like. The data server 30 searches for a record in the database based on the conditions specified by the user and transmits relevant data to the user terminal 10 as the display data.” Based on this, the Examiner finds that the “extracted” sensor data is simply the server locating and returning the user-specified data from it’s data storage to the user device. For at least the reasons provided above, the Examiner finds that Matsuda discloses the above-argued limitations (except the final argument limitation) the arguments unpersuasive.

Response to argument iii): The Examiner respectfully agrees and finds this argument persuasive. However, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20200081811) in view of Sayfan et al. (US 10466217).

As to Claim 1, Matsuda discloses an information processing method executing in an information processing apparatus (Fig. 1 – Computer 111; Fig. 3 – Computer 111), the information processing method comprising: a reception step of receiving sensor data transmitted from a sensor device (Figs. 1&16 – Device 131) via near-field wireless communication (Fig. 16 and Paragraphs [0175]-[0178] describe how Browser 325 (operating on Computer 111) obtains data from Device 131; The Abstract discloses the local connection between the devices as being Bluetooth or usb; Paragraph [0044] describes how device 131 can be any device such as a printer, small IoT device, home appliance, etc.); a transmission step of transmitting the received sensor data to a server apparatus (Fig. 16 (s1501-s1502) and Paragraphs [0175]-[0178] describe how the browser requests the web API of the web application server to store the data read from the device 131 by executing a program in JavaScript); an output step of acquiring extracted sensor data from the server apparatus, the extracted sensor data having been obtained by a process of extracting the received sensor data in the server apparatus in accordance with specification by a user, and providing the extracted sensor data to the user via a web browser operating on the information processing apparatus and used as an output interface (Fig. 17 and Paragraphs [0183]-[0194] provide three examples of a user requesting specific device reports from the web application server 311 and the user-requested reports are returned to the browser 325 for display; See Fig. 18 for an example of a returned report displayed in the user’s browser comprising [previously] stored sensor data).
Matsuda discloses varying examples of user-specified requests for sensor data, as cited above, however Matsuda fails to explicitly disclose wherein the specification includes time when sensing is performed.
In an analogous art, Sayfan discloses wherein the specification includes time when sensing is performed (Fig. 8 and Col. 18 L 1-23 describe how the user can query for sensor data on the interface, the parameters that may be specified for the query include location, sensor, and time range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the method put forth by Matsuda, specifically the types of information that may be used to query the server for sensor data, with the techniques taught by Sayfan, specifically the use of a sensor query interface with various options to include such as time range, location, which sensors, etc..
The suggestion/motivation for doing so would have been to allow for a finer, more specific query of the sensor data by the user by giving more options to refine the sensor data query.

As to Claim 7, Matsuda/Sayfan disclose wherein the information processing apparatus is a mobile terminal (Matsuda: Fig. 1 and Paragraph [0042] wherein Computer 111 may be a mobile device/smartphone).

Claim 8 recites all the same elements as Claim 1, but in program form (Matsuda: Fig. 3 325, 326, 327), therefore the same rationale applies equally as well.

As to Claim 19, Matsuda/Sayfan disclose wherein the extracted sensor data is output in a graph format including time-series values (Sayfan: Fig. 10 and Col. 19 L 11-28 provide an example of a result returned by the server after receiving a sensor data query that includes a time-series graph of the sensor data). Motivation provided with reference to Claim 1.

As to Claim 20, Matsuda/Sayfan disclose wherein the timing at which the sensing is performed is specified in a range (Sayfan: Fig. 8 and Col. 18 L 1-23 describe how the user can query for sensor data on the interface, the parameters that may be specified for the query include location, sensor, and time range; Fig. 10 and Col. 19 L 11-28 provide an example of a result returned by the server after receiving a sensor data query that includes a time-series graph of the sensor data (over a range of time)). Motivation provided above with reference to Claim 1.

Claims 2-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20200081811) in view of Sayfan et al. (US 10466217), and further in view of Kay et al. (US 20130238742).

As to Claim 2, Matsuda/Sayfan disclose the information processing method according to claim 1, as cited above. Matsuda further discloses wherein the reception step is executed by an external program operating on the web browser (Paragraphs [0057]-[0062] disclose how the web application server 311 (external program) is hosted by server 121 and [0068]-[0070] where the browser executes the program instructions). 
Matsuda briefly mentions the browser’s storage area/capabilities ([0117]), and storing the sensor data. However, Matsuda/Sayfan do not explicitly disclose wherein the received sensor data is stored into a memory area assigned to the web browser.
In an analogous art, Kay discloses wherein the received sensor data is stored into a memory area assigned to the web browser (Paragraphs [0031][0040][0047] describe web applications and browser extensions with allocated storage spaces for various information including sensor information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the intermediate storage techniques of the Matsuda/Sayfan browser, to include the storage allocation(s) technique put forth by Kay.
The suggestion/motivation for doing so would have been to provide a rapid access temporary local storage for the browser to store sensor information until all the information comes in before sending the information to the server.

As to Claim 3, Matsuda/Sayfan/Kay disclose wherein at the transmission step, the sensor data stored in the memory area is transmitted to the server apparatus (Matsuda: Fig. 16 (s1501-s1502) and Paragraphs [0175]-[0178] describe how the browser requests the web API of the web application server to store the data read from the device 131 by executing a program in JavaScript) (Kay: Paragraphs [0031][0040][0047] describe web applications and browser extensions with allocated storage spaces for various information including sensor information). Motivation provided above with reference to Claim 2.

As to Claim 4, Matsuda/Sayfan/Kay disclose wherein the external program causes the information processing apparatus to receive the sensor data via a wireless communication API that is not dependent on an architecture of the information processing apparatus (Matsuda: Paragraph [0007][0008][0013][0017] describe how through the use of Web Bluetooth API which provides a highly versatile device diagnostic technique that can be application to various devices by configuring diagnostic techniques with only standardized web techniques or extensions thereof).

Claim 9 recites all the same elements as Claim 4. Therefore, the same rationale applies equally as well.

As to Claim 5, Matsuda/Sayfan/Kay disclose wherein the external program causes the information processing apparatus to receive the sensor data via a Web Bluetooth API (Matsuda: Paragraph [0007][0008][0013][0017] describe how through the use of Web Bluetooth API which provides a highly versatile device diagnostic technique that can be application to various devices by configuring diagnostic techniques with only standardized web techniques or extensions thereof).

Claim 10 recites all the same elements as Claim 5. Therefore, the same rationale applies equally as well.

As to Claim 6, Matsuda/Sayfan/Kay disclose wherein the external program is stored in the server apparatus (Matsuda: Fig. 3 – Web Application Server 311 hosted on Server 121).

Claims 11-13 recite all the same elements as Claim 6. Therefore, the same rationale applies equally as well.

Claims 14-18 recite all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al. (US 20080215970) discloses a system for querying sensor data and providing the data in various formats for the user including graphs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459